     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1843 Page 1 of 6



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   SURFRIDER FOUNDATION,                                  Case No.: 18cv1621-JM-LL
12                                         Plaintiff,
                                                            REPORT AND
13   v.                                                     RECOMMENDATION TO GRANT
                                                            JOINT MOTION TO STAY CASE
14   THE INTERNATIONAL BOUNDARY
     AND WATER COMMISSION UNITED
15                                                          [ECF No. 70]
     STATES SECTION,
16                                      Defendant.
17
18
19
20
21          This Report and Recommendation is submitted to United States District Judge
22   Jeffrey Miller pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(d) and HC.2 of
23   the United States District Court for the Southern District of California. On June 25, 2020,
24   the parties in the instant case and two related cases filed a Joint Motion to Stay requesting
25   that the Court stay the instant case and the related cases 1 and vacate all trial and pretrial
26
27   1
       The related cases are People of the State of California, et al. v. International Boundary and Water
     Commission, United States Section, et al., 18cv2050-JM-LL, and City of Imperial Beach, et al. v. The
28   International Boundary & Water Commission - United States Section, et al., 18cv457-JM-LL.

                                                        1
                                                                                           18cv1621-JM-LL
     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1844 Page 2 of 6



1    deadlines pursuant to the terms identified in Exhibit A attached to the Joint Motion. ECF
2    No. 70.
3          The reason for the parties’ request is as follows:
4          The Parties seek a twelve-month stay of the related cases while the United
           States Environmental Protection Agency (“EPA”), which is not a party to this
5
           action, identifies and moves toward the construction of transboundary
6          pollution control infrastructure in the Tijuana River Valley. Congress recently
           appropriated to EPA $300 million to address transboundary pollution. And
7
           EPA has already initiated a process to evaluate the technical feasibility, and
8          perform an environmental review, of potential infrastructure projects that
           would address the pollution that underlies this litigation (the “EPA Process”).
9
           The Parties believe that staying the litigation while the EPA Process moves
10         forward is the fastest and most efficient means of addressing future
           transboundary flows in the Tijuana River Valley, and is important to facilitate
11
           full engagement by all stakeholders in the EPA Process. Further, staying these
12         cases will conserve the Court’s and Parties’ resources while EPA gathers
           information that may reduce disputed factual issues, including those that may
13
           require expert testimony, that would otherwise need to be resolved via
14         litigation. The Parties have agreed to seek a stay of the case for a reasonable
           period commensurate with the expected duration of the EPA Process, and to
15
           submit to judicial supervision during the stay via quarterly status conferences.
16         Additionally, upon the entry of the requested stay, USIBWC has committed
           to spend up to $2 million in the near term to purchase equipment it needs to
17
           mitigate transboundary pollution while the EPA Process is underway. For
18         those reasons, the Parties jointly move the Court to stay these cases.
19   Id. at 3–4.
20         On July 1, 2020, Defendant International Boundary and Water Commission – United
21   States Section (“USIBWC”), filed a “Notice re: Joint Motion to Stay Case.” ECF No. 72.
22   The Notice stated that “USIBWC wishes to clarify that a material term of the Parties’
23   agreement provides for status conferences every 90 days.” Id. at 3. The Notice further
24   stated “[i]f the terms of the Parties’ Stipulation as negotiated are unacceptable to the Court,
25   or if the Court wishes the Parties to include additional terms beyond those proposed in the
26   Parties’ Motion and Stipulation, the Court should deny the Motion to Stay without
27   prejudice.” Id. The Court held a telephonic attorneys-only status conference on
28   July 2, 2020 to discuss the Notice. ECF No. 74. During the status conference, counsel for

                                                    2
                                                                                      18cv1621-JM-LL
     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1845 Page 3 of 6



1    USIBWC agreed to the Court’s recommendation of status conferences every thirty days
2    (instead of every ninety days) as recommended herein. Accordingly, the Court has
3    considered the Joint Motion to Stay and the record as a whole. For the reasons discussed
4    below, the Court RECOMMENDS that the Joint Motion to Stay be GRANTED.
5                                    I.   LEGAL STANDARD
6          A Court draws its authority to stay proceedings from “the power inherent in every
7    court to control the disposition of the cases on its docket with economy of time and effort
8    for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
9    Granting a stay is “an exercise of judicial discretion, and the propriety of its issue is
10   dependent upon the circumstances of the particular case.” Nken v. Holder, 556 U.S. 418,
11   433 (2009) (quotations omitted). A “stay is not a matter of right, even if irreparably injury
12   might otherwise result.” Id. at 427 (quoting Virginian Ry. Co. v. United States,
13   272 U.S. 658, 672 (1926)).
14         The Ninth Circuit has noted the following three considerations that a district court
15   should take into account before entering a stay: (1) “the possible damage which may result
16   from the granting of a stay,” (2) “the hardship or inequity which a party may suffer in being
17   required to go forward,” and (3) “the orderly course of justice measured in terms of the
18   simplifying or complicating of issues, proof, and questions of law which could be expected
19   to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing
20   Landis, 299 U.S. at 254-55 (1936)).
21                                         II.   ANALYSIS
22         The Court has reviewed the parties’ papers and, RECOMMENDS that the Court
23   exercise its discretion and GRANT a stay in this case. As an initial matter, the Court agrees
24   that the circumstances of this case warrant a stay. As set forth in the parties’ Joint Motion,
25   “[t]his litigation arises from the flow of transboundary flow wastewater that passes through
26   USIBWC facilities within San Diego County. These flows are alleged to pose serious
27   health risks to the communities surrounding the Tijuana River, Tijuana River Estuary, and
28   Pacific Ocean near the City of Imperial Beach.” ECF No. 70 at 4. In December 2019, the

                                                   3
                                                                                     18cv1621-JM-LL
     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1846 Page 4 of 6



1    parties were working together and negotiating the scope of work that would form the basis
2    of a study regarding the transboundary flow of wastewater underlying Plaintiffs’ claims.
3    Id. at 5. During this time, the parties were advised of the enactment of the United States-
4    Mexico-Canada Implementation Act (“USMCA”) [on January 29, 2020], “which
5    appropriated to the EPA $300 million for the construction of priority wastewater treatment
6    works to address transboundary pollution in the Tijuana River Valley, and other areas of
7    the border.” Id. The parties state that “under the USMCA, the EPA has authority to spend
8    that $300 million dollars on pollution control projects, and Plaintiffs expect that the EPA
9    will disburse a substantial portion, if not all, of those funds on projects in the San Diego
10   Tijuana region.” Id. Additionally, in late April 2020, the parties learned that the “EPA was
11   planning, pursuant to its authority under the USMCA, to initiate its own assessment of
12   potential infrastructure projects to address transboundary wastewater flows in the Tijuana
13   River Valley.” Id.
14         On June 2, 2020, the parties state that the EPA announced that it would soon launch
15   a “roughly one-year public process to evaluate the technical feasibility of various potential
16   projects and to perform initial environmental review of those project alternatives consistent
17   with the National Environmental Policy Act.” Id. at 5–6. “[T]he EPA Process would also
18   provide an analysis of financial and cost share considerations. The results of those analyses
19   will then inform what projects will be constructed in the Tijuana River Valley using
20   USMCA funds.” Id. at 6. In sum, the parties state that “the universe of projects that EPA
21   plans to analyze will largely overlap with the universe of projects identified in the [parties’]
22   SOW [scope of work].” Id. Accordingly, “[t]he Parties decided to forgo the Feasibility
23   Study based on the negotiated SOW [scope of work]” and agreed to request a stay of the
24   litigation. Id. The parties’ request for a stay of the litigation is pursuant to the terms in the
25   proposed Stipulation, attached to the Joint Motion as Exhibit A (hereinafter “Exhibit A”).
26   Id.; see also Exhibit A attached to the Joint Motion.
27         The Court finds staying these proceedings pursuant to the terms identified in Exhibit
28   A will ensure the fastest and most efficient means of addressing future discharges from

                                                     4
                                                                                        18cv1621-JM-LL
     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1847 Page 5 of 6



1    USIBWC’s infrastructure in the Tijuana River Valley. Further, the Court finds that staying
2    these proceedings pursuant to the terms identified in Exhibit A could also mitigate future
3    transboundary flows of the type that are at issue in the instant and related cases, and
4    therefore could streamline or potentially resolve issues in the litigation without the
5    expenditure of additional significant resources. The Court also finds that staying these
6    proceedings pursuant to the terms identified in Exhibit A could reduce the disputed factual
7    issues in the instant and related cases. For these reasons, the Court finds that a stay serves
8    the parties’, the Court’s, and the public’s interest. See, e.g., Romero v.
9    Securus Techs., Inc., 383 F. Supp. 3d 1069, 1077 (S.D. Cal. 2019) (public has a prevailing
10   interest “in efficient use of judicial resources”).
11         The Court thus RECOMMENDS that the parties’ Joint Motion to Stay be
12   GRANTED as set forth below.
13                     III.     CONCLUSION AND RECOMMENDATION
14         For the foregoing reasons, IT IS HEREBY RECOMMENDED that the District
15   Judge issue an Order:
16         (1) approving and adopting this Report and Recommendation;
17         (2) GRANTING the Joint Motion to Stay in the instant and two related cases [ECF
18         No. 99] for twelve months from the date of this Report and Recommendation and
19         vacating all trial and pretrial dates on calendar 2;
20         (3) directing the parties to participate in an attorneys-only telephonic status
21         conference with the undersigned Magistrate Judge every thirty days for the duration
22         of the stay 3; and
23
24
     2
25     The Stay is based on the terms set forth in Exhibit A, except that the status conferences
     will be held every thirty days instead of every ninety days as provided in Paragraph 6 of
26   Exhibit A [ECF No. 70-1 at 5].
     3
27     In the event that this Report and Recommendation is adopted, the first attorneys-only
     telephonic status conference will be held on August 19, 2020 at 9:30 a.m. Following the
28   first telephonic status conference, the undersigned Magistrate Judge will issue a scheduling

                                                    5
                                                                                     18cv1621-JM-LL
     Case 3:18-cv-01621-JM-LL Document 75 Filed 07/02/20 PageID.1848 Page 6 of 6



1          (4) directing the parties, within fourteen days of termination of the stay, to contact
2          the Chambers of the undersigned Magistrate Judge to jointly request a status
3          conference at which they shall update the Court on
4                (a) the status of the EPA Process, and USIBWC’s use of its newly-purchased
5                equipment;
6                (b) the status of settlement negotiations; and
7                (c) if litigation should resume and a proposed discovery and trial schedule.
8          IT IS SO ORDERED.
9    Dated: July 2, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     order including the dates and times for the remaining conferences for the duration of the
28   stay.

                                                  6
                                                                                   18cv1621-JM-LL
